Cochin v Metropolitan Tr. Auth. (2016 NY Slip Op 04886)





Cochin v Metropolitan Tr. Auth.


2016 NY Slip Op 04886


Decided on June 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 21, 2016

Mazzarelli, J.P., Andrias, Saxe, Gische, Kahn, JJ.


1523N 159331/13

[*1] Laurie Cochin, et al., Plaintiffs-Respondents,
vMetropolitan Transit Authority, et al., Defendants-Appellants, City of New York, Defendant.


Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy of counsel), for appellants.
Simonson Hess Leibowitz & Goodman, P.C., New York (Alan B. Leibowitz of counsel), for respondents.

Order, Supreme Court, New York County (Michael D. Stallman, J.), entered on or about October 16, 2015, which, inter alia, in this personal injury action arising from allegedly malfunctioning bus doors, granted plaintiffs' motion to compel production of defendants-appellants' post-accident records pertaining to the service, maintenance, and repair of the doors, unanimously
affirmed, without costs, for the reasons stated by Stallman, J.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 21, 2016
CLERK